Citation Nr: 0712592	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-33 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for epilepsy.

2.  Entitlement to service connection for a dental condition, 
claimed as secondary to epilepsy medication.

3.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).

Procedural history

The veteran served on active duty from October 1954 to 
October 1956.

The epilepsy claims

The veteran's original claim for service connection for 
epilepsy was denied in a March 1957 rating decision.  The 
veteran did not appeal that decision.

In the January 2004 rating decision which forms the basis for 
this appeal, the RO declined to reopen the veteran's claim 
for service-connection for epilepsy, finding that new and 
material evidence had not been received, and denied the 
veteran's claim for service connection for a dental condition 
secondary to epilepsy medication.  The veteran disagreed and 
timely appealed.



The hearing loss claim

In the January 2004 rating decision, the RO granted the 
veteran's claim for service connection for hearing loss, 
rating the disability as noncompensably disabling.  The 
veteran disagreed with that decision, specifically as to the 
rating assigned.   

In a June 2006 rating decision, the RO granted an increased 
disability rating for the veteran's bilateral hearing loss to 
10 percent disabling.

The issue of bilateral hearing loss is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  A March 1957 VA rating decision determined that the 
veteran was not entitled to service connection for epilepsy.

2.  The evidence associated with the claims folder subsequent 
to the March 1957 rating decision is not new and material and 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection.

3.  The veteran's claim for entitlement to service connection 
for a dental condition secondary to epilepsy medication is 
not based on a service-connected disability.  


CONCLUSIONS OF LAW

1.  The March 1957 rating decision denying the veteran's 
claim of entitlement to service connection for epilepsy is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.1103 (2006).

2.  Since March 1957, new and material evidence has not been 
received, and so the previously denied claim of entitlement 
to service connection for epilepsy is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The veteran's claim for entitlement to service connection 
for a dental condition secondary to epilepsy medication is 
not warranted.  38 C.F.R. § 3.310(a) (2006); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for epilepsy, and 
secondary service connection for a dental condition that he 
contends was caused by medication he took for many years to 
treat his epilepsy.  As is discussed elsewhere in this 
decision, the remaining issue on appeal, entitlement to an 
increased disability rating for service-connected hearing 
loss, is being remanded for additional procedural 
development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Preliminarily, the issue of entitlement to service connection 
for a dental condition secondary to epilepsy medication is 
not subject to the provisions of the VCAA.  
As will be explained below, the salient facts pertaining to 
the issue are not in dispute.  In Manning v. Principi, 16 
Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001), the United States Court of Appeals for 
Veterans Claims (the Court) held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the veteran's claim of entitlement to 
service connection for a dental condition secondary to 
epilepsy medication is not subject to the provisions of the 
VCAA.

With respect to the issue of whether new and material 
evidence has been received which is sufficient to reopen the 
previously-denied claim of entitlement to service connection 
for epilepsy, the VCAA is applicable to the extent indicated 
immediately below.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a VCAA letter dated November 2003 
that to establish a claim for entitlement to service 
connection for a disability that has been previously denied, 
"you must submit new and material evidence to show that the 
condition was incurred in or aggravated by your active 
military service.  In addition, the November 2003 letter 
informed the veteran that:

New evidence is evidence that has not previously 
been considered.  Evidence that is merely 
cumulative and tends to reinforce a previously 
well-established point is not considered new.  
Material evidence is evidence that is relevant to 
the issue of service connection.

See November 2003 VCAA letter, page 2.  In essence, and as is 
discussed in more detail below, the notice tracks the 
language of 38 C.F.R. § 3.156 (2006).  In addition, the 
November 2003 VCAA letter informed the veteran that his 
previous claim for service connection for epilepsy was denied 
and that he was notified of the decision by a letter dated 
March 6, 1957.  A copy of the letter was enclosed with the 
November 2003 VCAA letter.

The veteran was informed in the November 2003 letter 
that VA would obtain records such as records held by 
Federal agencies, including service records and VA 
medical records, and that VA would provide a medical 
examination if it was deemed necessary to substantiate 
his claim.

The veteran was further informed that VA would, on the 
veteran's behalf, attempt to obtain relevant records not 
held by a Federal agency, to include employment records 
and private medical records, so long as he provided 
sufficient information to allow VA to obtain them.  

In a VCAA letter dated July 2003, the veteran was 
informed that he should "send us any medical reports 
your have," and to "please review your records and 
make certain you haven't overlooked any important 
evidence."  See July VCAA letter, page 2.  In addition, 
the veteran was informed in a letter dated March 2006 
that "if you have any information or evidence that you 
have not previously told us about or given to us" to 
"please tell us or give us that evidence now."  Thus, 
the veteran was essentially asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
The November 2003 VCAA letter thus satisfied the requirements 
of Kent v. Nicholson, 20 Vet. App. 1 (1996) [the notice 
provisions of the VCAA apply to claims to reopen].  As was 
discussed above, the veteran was specifically informed of the 
legal requirements for reopening his claim. 
  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, veteran status and 
current existence of a disability, are not at issue.  The 
veteran's claim of entitlement to service connection was 
denied based on element (3), a connection between the 
veteran's service and the disability.  As discussed above, 
the veteran was properly notified of his duties and those of 
VA with regard to this essential element.  

Notice requirements regarding elements (4) and (5), degree of 
disability and effective date, were specifically addressed in 
a March 2006 VCAA letter.  The veteran was specifically 
informed what criteria VA uses to determine degree of 
disability and an effective date.  See VCAA letter, pages 1 
and 2.

For those reasons, the Board finds that the veteran has 
received proper notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previous finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  See 38 U.S.C.A. § 
5103A (West 2002).  In any event, the RO has obtained reports 
of VA medical examinations and VA medical treatment of the 
veteran, and has also obtained private medical records 
identified by the veteran which will be discussed below.   

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law to the extent required under the 
circumstances, and that no further actions pursuant to the 
VCAA need be undertaken on the veteran's behalf pertaining to 
the issues addressed in this decision.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The Board notes that in the VA Form 9, the veteran 
elected to have a hearing before a Veterans Law Judge, but 
withdrew that request in writing in a November 2005 
statement.  The veteran and his representative presented 
evidence and testimony before a local hearing officer at the 
RO in January 2005.

The Board will therefore proceed to a decision on the merits.  





1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for epilepsy.

The veteran seeks service connection for epilepsy.  As was 
noted in the Introduction, his claim was denied in an 
unappealed March 1957 rating decision. 
Under such circumstances, the Board must first determine 
whether new and material evidence has been submitted before 
reopening the claim and adjudicating it on the merits.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for claim, making RO determination in that regard 
irrelevant.]  See also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].

Relevant law and regulations

Service connection - in general

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2006).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability. 
See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a) (2006).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease. Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 
4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).
Finality/new and material evidence

In general, unappealed decisions of the agency of original 
jurisdiction are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in July 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims. First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material. If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits. Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled. See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


Analysis

In order to place the additionally submitted evidence in 
perspective, the Board will first describe the evidence of 
record as of the March 1957 rating decision and the rating 
decision itself.

The "old "evidence

The record at the time of the original March 1957 RO decision 
included the veteran's service medical records.  An "anxiety 
tension state" was noted on the veteran's entrance physical 
examination on October 22, 1954. 

The veteran entered military service on October 22, 1954.  A 
request dated October 25, 1954 to the neurology clinic asking 
for an investigation of "convulsive seizures." The service 
medical records further indicate that the veteran 
"[a]pparently had grand mal seizure this A.M.  These have 
occurred very infrequently since the age of 4."

A record dated November 18, 1954 indicates the veteran 
suffered from "attack of syncope, no headache, weakness, 
paralysis, has lot of gastric distress, nervous exam 
negative".  He was diagnosed with anxiety reaction.

The remaining service medical records are unremarkable.  The 
veteran left military service in October 1956.  
 
A March 4, 1957 VA hospital discharge summary shows that the 
veteran was admitted on February 8, 1957, after having 
"apparently" suffering a seizure in the middle of January 
1957, and that it was "apparently" of a grand mal type.  
The summary also states the following:

 [The veteran] had apparently had two previous 
similar episodes, one in the summer of 1953 and a 
second episode in October 1954, shortly after entry 
into the Army.  There was also a history of one 
brother who had suggestive episodes of petit mal 
for a period of approximately eight years.  There 
was no history of any injury.  The patient also had 
no other neurological symptoms.

The final diagnosis provided in the discharge summary was: 
"Idiopathic epilepsy, grand mal type.  Improved."

The March 1957 rating decision

The 1957 rating decision indicated the following:

". . . a review of service records shows that an 
anxiety state was noted on the entrance examination.  
On 10-25-54, which is three days after entrance to 
service, the following was noted on a medical record 
made at USAH, Fort Leonard Wood:  "Apparently had 
grand mal seizure this A.M.  These have occurred 
very infrequently since the age of 4."  

The remainder of the rating decision summarizes the VA 
Hospital discharge summary and the diagnosis provided 
therein.  The RO concluded that the veteran's epilepsy was 
"not service incurred or aggravated."

The veteran was informed of the decision and of his appeal 
rights via a letter from the RO dated March 6, 1957.  He did 
not appeal. 

The additionally submitted evidence

The basis of the March 1957 RO rating decision was that the 
veteran had a seizure disorder prior to service, and that 
such pre-existing epilepsy was  not aggravated during 
service.  Thus, to be considered new and material, the 
evidence must address these crucial matters.

The record includes numerous statements of the veteran which, 
in essence, describe the seizure event in the Army.  The 
veteran further indicated that he did not recall anything 
happening when he was 4 years old.  He also related a 
conversation he had with his aunt who informed him that he 
fell as a small child, but that the fall was unremarkable.

The veteran submitted statements from two sisters.  Both 
sisters reported knowledge of the veteran's seizure in 
service, and both indicated that, in their opinion, the 
veteran's health has been poor since his discharge from the 
Army.

The veteran submitted reports from Dr. C.C., Dr. L.H., Dr. 
D.R., Dr. A.I., Dr. W.R. and Dr. M.M.  Each doctor reports 
the history given by the veteran of seizures in the Army and 
the seizure in January 1957.  No doctor addressed the 
etiology of the veteran's epileptic condition.  

Discussion

First, the Board finds that the March 1957 rating decision is 
final; there is no evidence that it was appealed, nor does 
the veteran or his representative so contend.  See 38 C.F.R. 
§ 20.200 (2006).

The crux of the veteran's presentation is his contention that 
he did not experience any seizures before service.  This is 
essentially reiterative of the statement he made in his 
initial claim of entitlement to service connection dated 
October 24, 1956, in which he appears to indicate that his 
initial seizure occurred in October 1954.  That statement was 
considered and rejected by the RO in March 1957 in light of 
the service medical records and the February 1957 VA 
hospitalization report, both of which indicated that seizures 
pre-existed service.  [The February 1957 VA report indicated 
that a seizure occurred during the summer of 1953, before 
service.]  
Thus, the veteran's subsequent statements essentially 
relating that he continues to suffer from epilepsy which he 
believes is as a result of or related to his active duty are 
redundant to his original claim.  As such, they do not 
comprise new evidence.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  

In this regard, the Board notes that at the January 2005 
local hearing, the veteran contended specifically, as he did 
in several written statements, that the mistreatment he had 
at the hands of the Army training caused his epilepsy.  
Specifically, the veteran claimed that he and other trainees 
were "heckled and hollered at" and had very little sleep.  
See the hearing transcript at pages 3 and 4.  He implies that 
these events caused (or aggravated) his epilepsy.  However, 
as a lay person without medical training, the veteran is not 
competent to opine on medical matters such as etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that 
laypersons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet App. 183, 186 (1997), the Court noted that "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. § 5108."

The additionally submitted medical evidence establishes that 
the veteran suffers from epilepsy, or some form of seizure 
disorder.  That was not in dispute at the time of the March 
1957 RO rating decision.  As such, the recent medical 
treatment records are not new and material.  See Cornele v. 
Brown, 6 Vet App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence].

The veteran's self report of his medical history has made its 
way into medical reports.  For example, the report of a March 
1997 private neurologic consultation includes the following:  
"the patients [sic] neurologic history dates back to 
approximately 1954 where he had a first time 'seizure' in the 
Army. . . .  He states that he . . . . apparently had a 
normal childbirth and development."  This amounts merely to 
more reiteration by the veteran of his oft-repeated 
contention that his initial seizure occurred in October 1954 
and that he had no such problems before service.  As such, 
even though it was transcribed by a health care provider, the 
veteran's contention still does not amount to new evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The statements of the veteran's sisters indicated that the 
veteran experienced an epileptic seizure in the Army in 1954, 
which is not in dispute.  These statements may be read as 
indicating that the veteran's condition did not exist before 
service and/or was aggravated due to service.  However, as 
lay persons without medical training the sisters are not 
competent to provide opinions on medical matters such as 
diagnosis and etiology.  See Espiritu, supra.  The Board 
accordingly finds that this lay evidence is not new and 
material within the meaning of § 3.156.

In short, the additionally submitted evidence does not serve 
to establish, or even suggest, that there was in-service 
incurrence of or aggravation of epilepsy, or that a nexus 
exists between the veteran's current disorder and events in 
the service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].

In conclusion, for the reasons and bases stated above, the 
Board finds that the evidence submitted subsequent to the 
March 1957 denial of the veteran's claim is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
does not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2006).  Accordingly, new 
and material evidence has not been submitted, and the claim 
for entitlement to service connection for epilepsy is not 
reopened.  The benefit sought on appeal remains denied.

2.  Entitlement to service connection for a dental condition, 
claimed as secondary to epilepsy medication.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran contends that he is entitled to service 
connection for a dental condition that, he claims, was caused 
by the medication he took to control the symptoms of his 
epilepsy disorder.  

[The veteran is service connected for hearing loss and 
tinnitus.  He does not contend, and the record on appeal in 
no way suggests, that these service-connected disabilities 
are in any way related to the veteran's dental condition.  
Moreover, the veteran has not contended that any current 
dental condition is directly related to his military 
service.] 

As is noted above, in order to establish service connection 
for his dental condition on a secondary basis, the veteran 
must show that his dental condition is proximately due to or 
the result of a service-connected disease or injury.  As the 
discussion in the first section makes clear, the veteran's 
epilepsy disorder is not service-connected.  Wallin element 
(2) has not been met, and the claim fails on that basis.  

Because the law, and not the facts, is dispositive of the 
issue, the veteran has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The claim of entitlement to service connection for a 
dental condition caused by medication used to control the 
veteran's non-service-connected epilepsy is accordingly 
denied.

To some extent, the veteran appears to be making an argument 
couched in equity, pointing to his age, economic condition 
and declining health.  However, the Board is bound by the law 
and cannot assume jurisdiction which it manifestly does not 
have.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for epilepsy is denied.

Entitlement to service connection for a dental condition 
secondary to epilepsy medication is denied.


REMAND

3.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.

As noted in the Introduction, the January 2004 rating 
decision granted service connection for the veteran's hearing 
loss, evaluating the hearing loss as noncompensably 
disabling.  The veteran's March 2004 notice of disagreement 
(NOD) specifically sought a compensable disability rating of 
"at least 25%" for his hearing disability.  


In the August 2004 Statement of the Case (SOC), and each 
subsequent Supplemental SOC of record, the RO only addressed 
the issues of whether new and material evidence had been 
presented sufficient to reopen the veteran's claim for 
service connection for epilepsy, and the veteran's claim for 
service connection for a dental condition secondary to 
epilepsy medication.  The RO did not address the issue of the 
veteran's bilateral hearing loss.  In a June 2006 rating 
decision, the RO granted an increased disability rating for 
the veteran's hearing loss, evaluating the disability as 10 
percent disabling.  However, the record does not indicate 
that the veteran was ever provided a SOC regarding his 
bilateral hearing loss.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed, but a SOC has 
not been issued, the Board must remand the claim so that a 
SOC may be issued.  See also, 38 C.F.R. § 20.200 (2006).  
Thus, this issue must be remanded.

Accordingly, the case is REMANDED for the following action:

After conducting any additional 
development deemed necessary, the agency 
of original jurisdiction should issue a 
statement of the case (SOC) to the veteran 
addressing the issue of entitlement to an 
increased disability rating for bilateral 
hearing loss. The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive appeal.  
The issue should then be returned to the 
Board for further appellate consideration, 
only if an appeal is properly perfected.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


